Exhibit 10.1

 

TRANSITION AGREEMENT

 

This Transition Agreement (“Agreement”) between Universal Hospital
Services, Inc. (hereinafter “UHS”) and Rex T. Clevenger is dated as of
October 24, 2012.

 

WHEREAS, Mr. Clevenger has expressed his desire to retire and UHS desires to
retain Mr. Clevenger’s services as CFO and assistance with the transition of a
new CFO through March 31, 2013, provided he complies with the obligations set
forth in this Agreement; and

 

WHEREAS, the parties wish to set forth their understanding regarding the
transition of Mr. Clevenger’s duties and certain separation payments to be made
to Mr. Clevenger relating to his transition; and

 

WHEREAS, the parties intend for this Agreement to supersede and replace any
existing employment agreements or arrangements between Mr. Clevenger and UHS
upon its execution except as provided herein.

 

NOW, THEREFORE, the parties agree as follows

 

1.              Transitional Employment Terms

 

Mr. Clevenger’s employment with UHS will terminate at the close of business on
March 31, 2013 (“the Transition Period”), unless his employment is terminated at
an earlier date in accordance with Paragraph 1(g) below (the “Departure Date”).
Except as provided in this Agreement, all privileges of employment will end as
of the Departure Date.  Notwithstanding the foregoing, in no event shall the
Departure Date be deemed to occur unless and until Mr. Clevenger experiences a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code.  The following constitute the terms of Mr. Clevenger’s continuing
employment with UHS during the Transition Period:

 

a.              Salary and Incentive Pay.  Mr. Clevenger will receive his
current base pay through the Departure Date, in accordance with UHS’ normal
payroll practices.  Mr. Clevenger will also receive his incentive bonus for
2012, which will be paid in accordance with the terms of the executive incentive
program and subject to applicable withholding deductions.  UHS will make such
payment(s) when similarly situated active employees are paid.

 

b.              PTO.  Mr. Clevenger will continue to accrue PTO according to
UHS’ normal practices through the Departure Date.  Mr. Clevenger will receive a
lump sum payment for any accrued and unused PTO balance as of the Departure
Date.  This amount will be paid approximately two weeks following the Departure
Date and will be subject to all applicable withholding deductions.

 

c.               Medical and Dental Coverage.  Mr. Clevenger’s group health and
dental benefits will continue through the Departure Date.  Effective on the
first day of the month following the month in which his employment ends,
Mr. Clevenger may elect at his expense to continue group health and dental
benefits through the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
for a period of up to 18 months, to the extent eligible, subject to Paragraph
2(b) below. Mr. Clevenger will separately receive the appropriate COBRA
application form and rates from Optum Health Financial Corporation.

 

--------------------------------------------------------------------------------


 

d.              Life Insurance.  Mr. Clevenger’s company-paid life insurance
will remain in effect through the Departure Date.  Effective on the first day of
the month following the month in which his employment ends, Mr. Clevenger may
elect at his expense to continue such life insurance by paying premiums directly
to Optum.

 

e.               Disability Insurance.  Mr. Clevenger’s short-term and long-term
disability coverage will continue in effect until midnight on the Departure
Date.  After the Departure Date, no conversion to an individual policy will be
provided for either coverage.

 

f.                Long Term Savings Plan.  To the extent Mr. Clevenger is a
participant in the Long Term Savings Plan, his active participation in that Plan
will continue in effect through the Departure Date.  Following his Departure
Date, he will receive a termination packet from Fidelity, which provides
detailed information with regard to his account.  Mr. Clevenger may also contact
Fidelity directly at 800-835-5097.  He will have access to his account 24 hours
a day at www.401k.com for automated transactions or to request a distribution. 
UHS encourages Mr. Clevenger to seek competent tax advice to fully understand
the tax consequences applicable to his distribution options.

 

g.               Termination Prior to March 31, 2013.  Mr. Clevenger
acknowledges and agrees that UHS may, at its option, terminate his employment
prior to March 31, 2013 only in the event any of the following occur: 
(a) Mr. Clevenger materially violates his non-competition and/or
non-solicitation obligations described in Paragraph 8 below; (b) Mr. Clevenger
materially fails to perform the Transition Duties as outlined in this Agreement,
and Mr. Clevenger does not cure any such material violation or failure after UHS
provides notice in writing of such failure; or (c) Mr. Clevenger violates any
material UHS policy.  If Mr. Clevenger resigns prior to March 31, 2013, or if
his employment is terminated by UHS prior to March 31, 2013 for any of the
reasons outlined in this Paragraph, Mr. Clevenger agrees and acknowledges that
UHS will have no obligation to pay the second lump-sum payment set forth in
Paragraph 2(a)(ii) below or to sign Attachment C.

 

2.              Transition Benefits

 

Provided that Mr. Clevenger signs, and does not rescind, this Agreement and
Attachment A, UHS will provide Mr. Clevenger with the following additional
transition payments and benefits.  The process for accepting and rescinding the
terms of this Agreement is set forth in Paragraphs 5 and 6 below.

 

a.              Separation Pay.  (i)  Provided that Mr. Clevenger signs, and
does not rescind, this Agreement, Mr. Clevenger will receive a lump sum payment
of $518,850 on December 31, 2012 (or $68,885 if Mr. Clevenger exercises his
options in connection with a Sale of the Company), subject to applicable
withholding deductions.  Because this lump sum payment will be provided, in
part, in lieu of Mr. Clevenger’s pro-rated incentive bonus for 2013, he will
therefore not be eligible to receive an incentive bonus for 2013.  (ii) 
Provided that Mr. Clevenger remains employed with UHS through March 31, 2013;
signs, on or within 21 days after March 31, 2013, and does not rescind, a second
release of claims in the form attached as Attachment B; and performs the
Transition Duties as defined in Paragraph 3 below through March 31, 2013,
Mr. Clevenger will receive a lump sum payment of $642,600 on May 31, 2013,
subject to applicable withholding deductions.

 

2

--------------------------------------------------------------------------------


 

b.              Medical and Dental Premiums.  As noted above, Mr. Clevenger may
elect at his own expense to continue group health and dental benefits under
COBRA for up to 18 months to the extent that he is eligible.  Mr. Clevenger will
receive a lump sum of $11,350, which is equivalent to 12 months of COBRA
continuation coverage and is subject to applicable withholding deductions.  UHS
will make such payment on May 31, 2013.

 

c.               Technology.  Mr. Clevenger will be permitted to retain any
technology used by him in performance of his job duties (e.g., laptop computer,
iPad, cell phone), subject to the requirements of Paragraph 7 below.

 

d.              Deductions.  Normal deductions which UHS is obligated by law to
deduct, or which UHS in good faith believes it is obligated by law to deduct,
will be deducted by UHS from any payments made or to be made by UHS under this
Agreement.

 

3.              Transition Duties

 

During the period of time between execution of this Agreement and March 31, 2013
(the “Transition Period”), Mr. Clevenger will continue to fulfill his duties as
Chief Financial Officer of UHS in good faith (“Transition Duties”), unless
terminated earlier in accordance with Paragraph 1(g).  Such duties include
without limitation overseeing and directing the development and execution of the
financial operations of UHS, attending and presenting at investor conferences
and other customary conferences and meetings, preparation, filing and signing of
customary SEC documents including without limitation Form 10-Ks, Form 10-Qs and
Form 8-Ks, filing and registration of the Form S-4 Registration Statement, and
execution of any certification documents or the like as Mr. Clevenger has
typically signed during the course of his duties as CFO.  UHS will continue to
provide Mr. Clevenger access to all information and resources reasonably
necessary for the performance of such duties through March 31, 2013.  If
Mr. Clevenger believes that he does not have access to the necessary resources
to perform such duties, he will immediately inform UHS’ Chairman and CEO so that
the situation can be addressed.  UHS may direct Mr. Clevenger to stop performing
some or all of the foregoing duties at any time during the Transition Period (in
which case such duties will cease to be “Transition Duties”), including without
limitation upon the hire of a new Chief Financial Officer, provided, however,
that Mr. Clevenger’s employment will continue and he will continue to provide
assistance to UHS and any new Chief Financial Officer through March 31, 2013 as
requested by UHS unless terminated earlier in accordance with Paragraph 1(g).

 

4.              Release of Claims

 

The parties agree that the Option Agreement between UHS Holdco, Inc. and Rex
Clevenger dated June 18, 2007 (the “Option Agreement”), as well as any related
rights under the Unanimous Written Consent of the Board of Directors of US
Holdco, Inc. dated June 8, 2011, will be terminated as of January 1, 2013. 
Mr. Clevenger understands and agrees, however, that he shall not be entitled to
exercise any vested options under the Option Agreement as of the date of
execution of this Agreement, unless an agreement for the Sale of the Company (as
that term is defined in the UHS Holdco, Inc. Stock Option Plan) occurs following
the date of execution of this Agreement and prior to January 1, 2013.  Further,
Mr. Clevenger agrees to sign, and not rescind, Attachment A.  Subject to the
representations in Paragraph 10 below, on

 

3

--------------------------------------------------------------------------------


 

March 31, 2013, UHS agrees to sign a release of claims against Mr. Clevenger, in
the form attached as Attachment C, provided that Mr. Clevenger signs, and does
not rescind, this Agreement, Attachment A or Attachment B (on March 31, 2013);
performs Transition Duties during the Transition Period and is not terminated
under Paragraph 1(g).

 

5.              Acceptance of this Agreement

 

Mr. Clevenger acknowledges that, before signing this Agreement, he was given a
period of at least 21 days from the date of receipt of this Agreement to
consider it.  If this Agreement was signed by Mr. Clevenger before the end of
the 21-day consideration period, he acknowledges that it was his voluntary
decision to do so because he has decided that he does not need any additional
time to decide whether to sign it.   Mr. Clevenger hereby waives any right he
might have to additional time beyond the 21-day consideration period within
which to consider this Agreement.

 

Mr. Clevenger has been advised by UHS to consult with an attorney before signing
this Agreement and this sentence constitutes such advice in writing.

 

6.              Rescission of this Agreement

 

At any time for a period of 15 days after Mr. Clevenger has signed this
Agreement (not counting the day of signature), he will have the option to
rescind it.  This Agreement will not become effective or enforceable until the
15-day rescission period has expired without Mr. Clevenger rescinding it.  To
rescind his acceptance, Mr. Clevenger must send by mail or hand-deliver a
written, signed statement of rescission of his acceptance to UHS within the
15-day rescission period. Any statement of recession of acceptance must be
directed to Gary Blackford, Chairman & CEO, Universal Hospital Services, Inc.,
6625 West 78th Street, Suite 300, Minneapolis, MN 55439.  If returned by mail,
it must be properly addressed and postmarked within 15 days after the date of
signature and sent by certified mail, return receipt requested, first-class
postage prepaid.

 

7.     Outstanding Obligations

 

Mr. Clevenger agrees that before March 31, 2013, he will satisfy all outstanding
personal obligations associated with his employment with UHS, including, but not
limited to, outstanding expense reports and travel advances, and the balance on
any company credit card he holds.

 

Before the end of March 31, 2013, except as provided in Paragraph 2(c) above,
Mr. Clevenger will return to UHS all company property, including without
limitation, any notes, documents, customer and vendor information, keys,
security cards, files and any proprietary and/or confidential information,
including but not limited to confidential information relating to customer
lists, employees, pricing for products and services and strategic planning
information.  Mr. Clevenger will also purge all information and data relating to
UHS from any computer or other electronic devices, without retaining any copies
of such information or data, except that Mr. Clevenger may retain a copy of
personal and business contacts information, and he will upon request sign and
return an Acknowledgment of Returned Property on or after March 31, 2013.

 

4

--------------------------------------------------------------------------------


 

8.              Non-Compete, Non-Solicitation

 

(a)         In further consideration of the benefits to be provided to
Mr. Clevenger under Paragraph 2 above, Mr. Clevenger acknowledges that, during
the course of his employment with UHS, he became familiar with UHS’ trade
secrets and with other confidential information concerning UHS and UHS’
subsidiaries (and their respective predecessor companies) and that his services
have been of special, unique and extraordinary value to UHS and UHS’
subsidiaries, and therefore, Mr. Clevenger agrees that during the term of his
employment with UHS and thereafter until March 31, 2014, he shall not directly
or indirectly own any interest in, manage, control, participate in, consult
with, render services for, or in any manner engage in any Competing Business (as
defined below) in the United States, provided, that the foregoing shall not
prohibit Mr. Clevenger from owning stock as a passive investor in any publicly
traded corporation so long as Mr. Clevenger’s ownership in such corporation,
directly or indirectly, is less than 2% of the voting stock of such
corporation.  For purposes of this Paragraph, “Competing Business” means any
business activity involving outsourcing or rental of movable medical equipment
and related services to the health care industry.

 

(b)         During the term of his employment with UHS and thereafter until
March 31, 2015, Mr. Clevenger shall not directly or indirectly through another
person or entity (i) induce or attempt to induce any employee of UHS or any
subsidiary of UHS to leave the employ of UHS or such subsidiary, or in any way
interfere with the relationship between UHS or any subsidiary of UHS and any
employee thereof, (ii) hire any person who was an employee of UHS or any
subsidiary of UHS at any time within the one year period before March 31, 2013
or (iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of UHS or any subsidiary of UHS to cease
doing business with UHS or such subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and UHS or any subsidiary of UHS, except with the prior written consent of UHS’
Board of Directors, which consent will be given at the sole direction of the
Board.

 

(c)          This Paragraph 8 replaces and supersedes any non-competition /
non-solicitation agreement that may have been signed between Mr. Clevenger and
UHS during the course of Mr. Clevenger’s employment.

 

9.              Cooperation

 

Mr. Clevenger agrees to be reasonably available to UHS, and any attorneys or
agents acting on UHS’ behalf, and to cooperate in good faith with UHS,
concerning any litigation or administrative claims or investigations that
involve UHS and arise out of any incidents that occurred during his employment
of which he has knowledge.  In the event the Company requires Mr. Clevenger’s
cooperation in accordance with this Paragraph after the Departure Date, the
Company shall reimburse Mr. Clevenger for all reasonable expenses incurred in
connection therewith, plus pay Mr. Clevenger a reasonable amount for his time
spent.  Any such payments shall be made to Mr. Clevenger on a monthly basis, but
in no event later than March 15th of the calendar year following the calendar
year to which such amounts relate.

 

Mr. Clevenger agrees not to incur, as an employee, any additional business
expenses relating to UHS after the Departure Date.  UHS agrees to reimburse
Mr. Clevenger for those out of

 

5

--------------------------------------------------------------------------------


 

pocket business expenses relating to UHS, which he incurred on or before the
Departure Date, for which he has not been reimbursed to date, in accordance with
UHS’ standard expense reimbursement policies and procedures.

 

Mr. Clevenger agrees not to make, confirm or cause or attempt to cause any other
person to make or confirm, any written or oral information about UHS, which is
disparaging about UHS or which in any way reflects negatively upon UHS.  Nothing
in this Paragraph shall prohibit Mr. Clevenger, however, from making any oral or
written statements about UHS in good faith as necessary to perform Transition
Duties or as required by law.  UHS officers and executives similarly shall not
make, confirm or cause or attempt to cause any other person to make or confirm,
any written or oral information about Mr. Clevenger, which is disparaging about
Mr. Clevenger or which in any way reflects negatively upon Mr. Clevenger, except
that the foregoing shall not apply to any internal communications related to
Mr. Clevenger’s performance or other work-related matters made on a
“need-to-know” basis in connection with Mr. Clevenger’s performance of
Transition Duties under this Agreement.

 

10.       No Recognition of Wrongdoing

 

The signing of this Agreement and payment of the consideration described in it
do not represent any admission of wrongdoing or violation of any statute,
agreement, or common law by UHS.  Mr. Clevenger states in good faith that, as of
the date he signs this Agreement and Attachment A, he is not aware of and has
not, engaged in any activity that he would constitute material wrongful conduct
including, but not limited to, fraud, misrepresentation, violation of any
federal, state or local law or regulation, or any conduct causing material
damage to UHS and contrary to material written policies of UHS.  Mr. Clevenger
represents that he has endeavored in good faith to comply, and he believes he
has complied, with any existing obligations to UHS up through the date of his
signing this Agreement.  Mr. Clevenger further represents that as of the date on
which he signs this Agreement, he is not aware of any facts which he believes
would constitute a violation of federal or state law or regulation or UHS
policy.

 

11.       Entire Agreement, Governing Law and Construction

 

This Agreement (and Attachments A and B) supersedes and replaces any other
employment agreements between UHS and Mr. Clevenger, including without
limitation the Amended and Restated Employment Agreement dated December 31,
2008, and contains the entire agreement between Mr. Clevenger and UHS concerning
his separation from employment, severance and release of all claims; however,
Mr. Clevenger and UHS agree that his confidentiality and intellectual property,
inventions and patents obligations under the Amended and Restated Employment
Agreement will remain in full force and effect.  Mr. Clevenger may not assign
this Agreement, in whole or in part, without the prior written consent of UHS. 
This Agreement may not be changed, except in a writing that details the change
and is signed by both parties.

 

This Agreement will be governed and enforced solely under the laws of the State
of Minnesota, without giving effect to the conflicts of law principles thereof
and under any applicable federal laws.  If any portion of this Agreement is
deemed to be invalid or unenforceable, that portion will be deemed omitted and
the remainder of this Agreement will remain in effect.

 

6

--------------------------------------------------------------------------------


 

12.       Indemnification

 

UHS shall indemnify Mr. Clevenger to the fullest extent permitted by applicable
law in the event he was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, or in the event a
claim or demand for information is made or threatened to be made against him, in
each case by reason of the fact that he is or was a director, officer, employee,
fiduciary or agent of UHS  or, at the request of UHS, any other entity or
benefit plan (except with respect to Mr. Clevenger’s fraud, gross negligence,
misconduct, or activities falling outside the scope of his employment). Such
obligation shall continue after any termination of employment or directorship
with regard to actions or inactions prior thereto, and shall survive the
termination of this Transition Agreement.  Mr. Clevenger shall be covered by
UHS’s directors and officers insurance policy upon terms and conditions no less
favorable than the terms provided by UHS to any member of the Board or other
senior executive of UHS.

 

13.       Section 409A

 

This Transition Agreement is intended to satisfy or be exempt from the
requirements of Code Sections 409A(a)(2), (3) and (4), including current and
future guidance and regulations interpreting such provisions, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered and
interpreted accordingly.  Each payment under this Agreement or any UHS benefit
plan is intended to be treated as one of a series of separate payments for
purposes of Code Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or
any similar or successor provisions).  If as of the date of termination of
Mr. Clevenger’s employment he is a “specified employee” under Code
Section 409A(a)(2)(B)(i) and any applicable policy of UHS, then any payment
under this Transition Agreement that is treated as deferred compensation under
Code Section 409A payable upon termination of Mr. Clevenger’s employment or
separation from service shall be delayed until the date which is six months
after the date of Executive’s “separation from service” as determined under Code
Section 409A.  To the extent that payments under this Transition Agreement are
payments under a “reimbursement plan” subject to Code Section 409A, the right to
reimbursement may not be exchanged for cash or any other benefit, the amount of
expenses eligible for reimbursement in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year, and the
reimbursement of any eligible expense shall be made pursuant to UHS’s normal
policies and procedures for expense reimbursement, which shall be in any event
no later than the last day of the calendar year following the calendar year in
which the expense was incurred.

 

14.       Acknowledgement

 

By his signature below, Mr. Clevenger acknowledges and certifies that:

 

a.             He has read and understands all of the terms of this Agreement
and does not rely on any representation or statement, written or oral, not set
forth in this Agreement or the attachments; specifically he understands that
this Agreement includes a waiver and release of legal rights he may have;

 

b.              He has had a reasonable period of time to consider this
Agreement;

 

7

--------------------------------------------------------------------------------


 

c.               He is signing this Agreement knowingly and voluntarily and
without pressure, and after having given the matter full and careful
consideration;

 

d.              He has been advised to consult with an attorney of his choosing
before signing this Agreement and Release and and has taken the opportunity to
do so and has had counsel review this Agreement before signing it;

 

e.               He has the right to consider the terms of this Agreement for at
least 21 days and if he takes fewer than 21 days to review this Agreement, he
hereby waives any and all rights to the balance of the 21 day review period; and

 

f.                He has the right to revoke this Agreement within 15 days after
signing it, by providing written notice of revocation directed to Gary
Blackford, Chairman & CEO, Universal Hospital Services, Inc., 6625 West
78th Street, Suite 300, Minneapolis, MN 55439.  If Mr. Clevenger revokes this
Agreement during this 15-day period, it becomes null and void in its entirety.

 

 

ACCEPTED AND AGREED TO BY:

 

 

 

 

 

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

REX T. CLEVENGER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE OF CLAIMS

 

In exchange for receiving payments and other consideration as described in the
October 24, 2012 Transition Agreement, Rex Clevenger agrees on his own behalf
and on behalf of anyone claiming rights through him, to full and finally
release, waive and forever discharge UHS, its affiliates, successors, past and
present officers, directors, committees, employees, insurers, agents, attorneys,
associates and employee benefit plans (collectively “Released Parties”) from all
claims, demands or causes of action arising out of facts or occurrences before
and as of the date of this Release, whether known or unknown to him, except as
described below.

 

Mr. Clevenger agrees that this Release is intended to be broadly construed so as
to resolve any pending and potential disputes between him and the Released
Parties that he has up to the date of execution of this Release, whether such
disputes are known or unknown to him, including, but not limited to, claims
based on express or implied contract; any administrative agency action or
proceeding to the extent allowed by law; any action arising in tort, including,
but not limited to interference with contractual or business relationships,
breach of fiduciary duty, promissory or equitable estoppel, invasion of privacy,
libel, slander, defamation, intentional infliction of emotional distress, or
negligence; any or all claims for wrongful discharge, breach of a covenant of
good faith and fair dealing; claims for attorneys fees or punitive damages and
any and all claims including but not limited to those based on the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act , the Family and Medical Leave Act, the False
Claims Act, the Americans With Disabilities Act, the State of Minnesota Human
Rights Act, other applicable state human right laws and any other applicable
federal, state, local or foreign law, regulation, ordinance or order.  The above
release of claims does not prohibit him from filing any charge or complaint
with, or participating in any investigation or proceeding conducted by, the
Equal Employment Opportunity Commission (“EEOC”) or any other governmental
agency.  Notwithstanding the foregoing, Mr. Clevenger releases and waives any
right he may have to obtain monetary relief or compensation or other individual
legal or equitable relief awarded as a result of any such proceeding awarded by
the EEOC or any governmental agency.  Mr. Clevenger further agrees to not
voluntarily assist or participate in any lawsuits brought by other individuals
against UHS, unless such assistance is requested by UHS.

 

Mr. Clevenger agrees that the Option Agreement between UHS Holdco, Inc. and Rex
Clevenger dated June 18, 2007 (the “Option Agreement”), as well as any related
rights under the Unanimous Written Consent of the Board of Directors of US
Holdco, Inc. dated June 8, 2011, will be terminated as of January 1, 2013.  Mr.
Clevenger understands and agrees, however, that he shall not be entitled to
exercise any vested options under the Option Agreement as of the date of
execution of this Agreement, unless an agreement for the Sale of the Company (as
that term is defined in the UHS Holdco, Inc. Stock Option Plan) occurs following
the date of execution of this Agreement and prior to January 1, 2013. 
Notwithstanding any other provision of this Release, Mr. Clevenger and UHS agree
that this Release does not waive or release any rights or claims that he may
have for:  breach of the Transition Agreement; claims for vested benefits (if
any) under any employee benefit plan or arrangement maintained by the Company

 

--------------------------------------------------------------------------------


 

other than the Executive Severance Plan; claims for indemnification under any
directors and officers insurance policy; or claims for unemployment or worker’s
compensation as provided by law.

 

Mr. Clevenger acknowledges and intends that this Release shall be effective as a
bar and shall serve as a complete defense to each and every one of the Claims
and that it shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a release of unknown, unsuspected and unanticipated Claims), if
any, as well as those relating to any other Claims hereinabove mentioned or
implied.

 

Mr. Clevenger represents that he has not made any assignment or transfer of any
Claim.  He agrees that neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the Company or any Released Party of any improper or unlawful
conduct.

 

Mr. Clevenger represents that each provision of this Release shall be
interpreted in such manner as to be effective and valid under applicable law and
any provision of this Release held to be invalid, illegal or unenforceable in
any respect shall be severable.  This Release cannot be amended except in a
writing duly executed by the Company and Mr. Clevenger.

 

 

REX T. CLEVENGER

 

 

 

 

Rex Clevenger

 

 

 

 

 

Date:

 

 

 

 

I UNDERSTAND THAT I HAVE FIFTEEN (15) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED.

 

 

REX T. CLEVENGER

 

 

 

 

Rex Clevenger

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

RELEASE OF CLAIMS

 

In exchange for receiving payments and other consideration as described in the
October 24, 2012 Transition Agreement, Rex Clevenger agrees on his own behalf
and on behalf of anyone claiming rights through him, to full and finally
release, waive and forever discharge UHS, its affiliates, successors, past and
present officers, directors, committees, employees, insurers, agents, attorneys,
associates and employee benefit plans (collectively “Released Parties”) from all
claims, demands or causes of action arising out of facts or occurrences before
and as of the date of this Release, whether known or unknown to him, except as
described below.

 

Mr. Clevenger agrees that this Release is intended to be broadly construed so as
to resolve any pending and potential disputes between him and the Released
Parties that he has up to the date of execution of this Release, whether such
disputes are known or unknown to him, including, but not limited to, claims
based on express or implied contract; any administrative agency action or
proceeding to the extent allowed by law; any action arising in tort, including,
but not limited to interference with contractual or business relationships,
breach of fiduciary duty, promissory or equitable estoppel, invasion of privacy,
libel, slander, defamation, intentional infliction of emotional distress, or
negligence; any or all claims for wrongful discharge, breach of a covenant of
good faith and fair dealing; claims for attorneys fees or punitive damages and
any and all claims including but not limited to those based on the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the False
Claims Act, the Americans With Disabilities Act, the State of Minnesota Human
Rights Act, other applicable state human right laws and any other applicable
federal, state, local or foreign law, regulation, ordinance or order.  The above
release of claims does not prohibit him from filing any charge or complaint
with, or participating in any investigation or proceeding conducted by, the
Equal Employment Opportunity Commission (“EEOC”) or any other governmental
agency.  Notwithstanding the foregoing, Mr. Clevenger releases and waives any
right he may have to obtain monetary relief or compensation or other individual
legal or equitable relief awarded as a result of any such proceeding awarded by
the EEOC or any governmental agency.  Mr. Clevenger further agrees to not
voluntarily assist or participate in any lawsuits brought by other individuals
against UHS, unless such assistance is requested by UHS.

 

The signing of this Agreement and payment of the consideration described in it
do not represent any admission of wrongdoing or violation of any statute,
agreement, or common law by UHS.  Mr. Clevenger states in good faith that, as of
the date he signs this Attachment B, he is not aware of and has not, engaged in
any activity that he would constitute material wrongful conduct including, but
not limited to, fraud, misrepresentation, violation of any federal, state or
local law or regulation, or any conduct causing material damage to UHS and
contrary to material written policies of UHS.  Mr. Clevenger represents that he
has endeavored in good faith to comply, and he believes he has complied, with
any existing obligations to UHS up through the date of his signing this
Agreement.  Mr. Clevenger further represents that as of the date on which he
signs this Attachment B, he is not aware of any facts which he believes would
constitute a violation of federal or state law or regulation or UHS policy.

 

Notwithstanding any other provision of this Release, Mr. Clevenger and UHS agree
that this Release does not waive or release any rights or claims that he may
have for:  breach of the

 

--------------------------------------------------------------------------------


 

Transition Agreement; claims for vested benefits (if any) under any employee
benefit plan or arrangement maintained by the Company other than the equity
plan, Executive Severance Plan and incentive bonus plan; claims for
indemnification under any directors and officers insurance policy; or claims for
unemployment or worker’s compensation as provided by law.

 

Mr. Clevenger acknowledges and intends that this Release shall be effective as a
bar and shall serve as a complete defense to each and every one of the Claims
and that it shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a release of unknown, unsuspected and unanticipated Claims), if
any, as well as those relating to any other Claims hereinabove mentioned or
implied.

 

Mr. Clevenger represents that he has not made any assignment or transfer of any
Claim.  He agrees that neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the Company or any Released Party of any improper or unlawful
conduct.

 

Mr. Clevenger represents that each provision of this Release shall be
interpreted in such manner as to be effective and valid under applicable law and
any provision of this Release held to be invalid, illegal or unenforceable in
any respect shall be severable.  This Release cannot be amended except in a
writing duly executed by the Company and Mr. Clevenger.

 

 

DO NOT SIGN BEFORE MARCH 31, 2013.

 

REX T. CLEVENGER

 

 

 

 

Rex Clevenger

 

 

 

 

 

Date:

 

 

 

 

I UNDERSTAND THAT I HAVE FIFTEEN (15) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED.

 

 

REX T. CLEVENGER

 

 

 

 

Rex Clevenger

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

WHEREAS, Universal Hospital Services, Inc., a Delaware corporation (together
with its subsidiaries, the “Company”), and Rex T. Clevenger (the “Released
Party”) entered into a Transition Agreement signed by Mr. Clevenger on October
    , 2012.

 

WHEREAS, as part of the Transition Agreement, the Company agreed to sign this
Attachment C;

 

WHEREAS, the Company has relied on certain representations by Mr. Clevenger as
outlined below;

 

NOW, THEREFORE, the Company agrees as follows:

 

1.              Company knowingly and voluntarily releases and forever
discharges the Released Party from any and all claims, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date hereof) and whether
known or unknown, suspected, or claimed against the Released Party which Company
may have, which arise out of or are connected with the Released Party’s
employment with the Company (the “Claims”).  The release of claims set forth in
this Paragraph 1 does not include, however, a release of any liability related
to third-party claims arising from Mr. Clevenger’s acts or omissions.

 

2.              Company does not release Mr. Clevenger from any claims by third
parties, but recognizes that Mr. Clevenger has certain indemnification rights
that may require Company to defend and indemnify him with respect to third-party
claims, as described in the October 24, 2012 Transition Agreement.

 

3.              In signing this Attachment C, Company relies on the
representations made by Mr. Clevenger in Paragraph 10 of the Transition
Agreement and Attachment B.

 

4.              Company acknowledges and intends that this Release shall be
effective as a bar and shall serve as a complete defense to each and every one
of the Claims and that it shall be given full force and effect according to each
and all of its express terms and provisions, including those relating to unknown
and unsuspected Claims (notwithstanding any state statute that expressly limits
the effectiveness of a release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.

 

5.              Company represents that Company has not made any assignment or
transfer of any Claim.  Company agrees that neither this Release, nor the
furnishing of the consideration for this Release, shall be deemed or construed
at any time to be an admission by the Released Party of any improper or unlawful
conduct.

 

6.              Each provision of this Release shall be interpreted in such
manner as to be effective and valid under applicable law and any provision of
this Release held to be invalid, illegal or

 

--------------------------------------------------------------------------------


 

unenforceable in any respect shall be severable.  This Release cannot be amended
except in a writing duly executed by the Company and Mr. Clevenger.

 

7.              This Attachment C is governed by the laws of the State of
Minnesota without giving effect to the conflicts of law principles thereof.

 

 

DATE:

 

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------